Exhibit 10.2

FIFTH AMENDMENT TO CREDIT AGREEMENT
 
This FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Fifth Amendment”), dated as of
May 30, 2005, is by and among ATA AIRLINES INC., an Indiana corporation (the
“Borrower”), ATA HOLDINGS CORP. (the “Parent”), each of the Subsidiaries of the
Parent identified on the signature pages hereto (the “Subsidiaries”), and
SOUTHWEST AIRLINES CO., a Texas corporation (the “Lender”).
 
R E C I T A L S
 
A. The Lender and the Borrower, the Parent and the Subsidiaries entered into
that certain Secured Debtor-in-Possession Credit and Security Agreement dated as
of December 22, 2004, as amended by that certain First Amendment to Credit
Agreement dated as of January 30, 2005, as further amended by that certain
Second Amendment to Credit Agreement dated as of February 25, 2005, as further
amended by that certain Third Amendment to Credit Agreement dated as of March
31, 2005 and as further amended by that certain Fourth Amendment to Credit
Agreement dated as of April 30, 2005 (the “Credit Agreement”), pursuant and
subject to the terms and conditions of which, among other things, the Lender
agreed to make loans and other financial accommodations to the Loan Parties (as
defined in the Credit Agreement).
 
B. The Borrower has requested that the Lender agree to amend certain provisions
of the Credit Agreement on terms and conditions set forth herein.
 
C. Subject to the terms and conditions of this Fifth Amendment, the Lender is
willing to agree to the request of the Borrower.
 
A G R E E M E N T S
 
NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
subject to the terms and conditions hereof, the parties hereto hereby agree as
follows:
 
1. Incorporation of Recitals. The Recitals set forth above are incorporated
herein, are acknowledged by the Borrower to be true and correct and are made a
part hereof.
 
2. Definitions. All capitalized terms used but not elsewhere defined herein
shall have the respective meanings ascribed to such terms in the Credit
Agreement.
 
3. Amendments to Credit Agreement. The Credit Agreement is amended as set forth
below:
 
(a) Section 1.01 - Definitions. The Credit Agreement is amended by deleting the
current version of the definition of “Maturity Date” in its entirety and
substituting the following in lieu thereof:
 
““Maturity Date” means the earliest of (a) December 31, 2005, (b) the date of
termination in whole of the Commitments, pursuant to Section 2.06 or 8.02(b),
and (c) the effective date of a Reorganization Plan.”
 
(b) Section 6.22 - Disclosure Statement and Plan of Reorganization. The Credit
Agreement is amended by deleting the current version of Section 6.22 in its
entirety and substituting the following in lieu thereof:
 
 

--------------------------------------------------------------------------------


 
“6.22 Disclosure Statement and Plan of Reorganization. File with the Bankruptcy
Court the disclosure statement (with a the Reorganization Plan attached as an
exhibit thereto) in substantially the form described in the term sheet delivered
by the Borrower and accepted by the Lender describing such Reorganization Plan
for all of the Cases, in each case on terms satisfactory to the Lender and
obtain approval of such disclosure statement and confirmation of the
Reorganization Plan on or prior to December 31, 2005.”


4. Conditions to Effectiveness. The effectiveness of this Fifth Amendment shall
be subject to the satisfaction of all of the following conditions in a manner,
form and substance satisfactory to the Lender:
 
(a) Delivery of Documents. The following shall have been delivered to the
Lender, each duly authorized and executed and each in form and substance
satisfactory to the Lender:
 
(1) this Fifth Amendment; and
 
(2) such other instruments, documents, certificates, consents, waivers and
opinions as the Lender may reasonably request.
 
(b) No Default. No Event of Default or event which, with the giving of notice or
the lapse of time, or both, would constitute an Event of Default, shall exist as
of the effective date of this Fifth Amendment, after giving effect to this Fifth
Amendment.
 
(c) Approval of the ATSB and the Creditors Committee. The Lender shall have
received satisfactory evidence that the ATSB and the Creditors Committee shall
have consented to this Fifth Amendment in accordance with the provisions of
Section 11.01 of the Credit Agreement.
 
Upon the satisfaction of all of the conditions set forth in this Paragraph 4
this Amendment shall become effective as of May 23, 2005 (the “Effective Date.”)
 
5. References. From and after the Effective Date, all terms used in the Credit
Documents which are defined in the Credit Agreement shall be deemed to refer to
such terms as amended by this Fifth Amendment. This Fifth Amendment shall
constitute a “Loan Document.”
 
6. Representations and Warranties. Each Loan Party hereby confirms to the Lender
that the representations and warranties set forth in the Loan Documents are true
and correct in all respects as of the date hereof, and shall be deemed to be
remade as of the date hereof. Each Loan Party represents and warrants to the
Lender that (i) such Loan Party has full power and authority to execute and
deliver this Fifth Amendment and to perform its obligations hereunder, (ii) upon
the execution and delivery hereof, this Fifth Amendment will be valid, binding
and enforceable upon such Loan Party in accordance with its terms, (iii) the
execution and delivery of this Fifth Amendment does not and will not contravene,
conflict with, violate or constitute a default under (A) its organizational
documents or (B) any applicable law, rule, regulation, judgment, decree or order
or any agreement, indenture or instrument to which such Loan Party is a party or
is bound or which is binding upon or applicable to all or any portion of such
Loan Party’s properties or assets and (iv) as of the date hereof no Event of
Default exists.
 
7. No Further Amendments; Ratification of Liability. Except as amended hereby,
the Credit Agreement and each of the other Loan Documents shall remain in full
force and effect in accordance with its respective terms. Each Loan Party hereby
ratifies and confirms its liabilities, obligations and agreements under the
Credit Agreement and the other Loan Documents, all as amended by this Fifth
Amendment, and the Liens created thereby, and acknowledges that (i) it has no
defenses, claims or set-offs to the enforcement by the Lender of such
liabilities, obligations and agreements, (ii) the Lender has fully performed all
obligations to the Loan Parties which it may have had, or has, on and as of the
date hereof and (iii) other than as specifically set forth herein, the Lender
does not waive, diminish or limit any term or condition contained in the Credit
Agreement or the other Loan Documents. The agreement of the Lender to the terms
of this Fifth Amendment or any other amendment of the Credit Agreement shall not
be deemed to establish or create a custom or course of dealing among the Lender
and the Loan Parties.
 
2

--------------------------------------------------------------------------------


8. Incorporation by Reference. The following sections of the Credit Agreement
are incorporated by reference in this Fifth Amendment: 1.02 (Other Interpretive
Provisions); 11.02(b) (Effectiveness of Facsimile Documents and Signatures);
11.11 (Counterparts); 11.12 (Integration); 11.14 (Severability); and 11.15
(Governing Law).
 
9. Further Assurances. Each Loan Party will at any time and from time to time
do, execute, acknowledge and deliver, or will cause to be done, executed,
acknowledged and delivered, all such further acts, documents and instruments as
reasonably may be required by the Lender in order to effectuate fully the intent
of this Fifth Amendment.
 
[signatures on following pages]
 


 

3

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Fifth Amendment has been executed and delivered by each
of the parties hereto by a duly authorized officer of each such party on the
date first set forth above.
 
                                           LENDER:
 
                                           SOUTHWEST AIRLINES CO., a Texas
corporation
 
                                            By:      /s/ Laura Wright
                                            Name: Laura Wright
                                            Title:    SVP Finance & CFO
                                            
 
                                            BORROWER:
 
                                            ATA AIRLINES, INC., an Indiana
corporation
 
                                            By:      /s/ Sean G. Frick
                                            Name: Sean G. Frick
                                            Title:    Vice President & Chief
Restructuring Officer
                                            
 
                                            GUARANTORS:
 
                                            ATA HOLDINGS CORP., an Indiana
corporation
 
                                            By:      /s/ Sean G. Frick
                                            Name: Sean G. Frick
                                            Title:   Vice President & Chief
Restructuring Officer
 
                                            AMBASSADAIR TRAVEL CLUB, INC., an
Indiana corporation
 
                                            By:      /s/ Sean G. Frick
                                            Name: Sean G. Frick
                                            Title:   Vice President & Chief
Restructuring Officer
 
                                            ATA LEISURE CORP., an Indiana
corporation
 
                                            By:      /s/ Sean G. Frick
                                            Name: Sean G. Frick
                                            Title:   Vice President & Chief
Restructuring Officer
 
                                            AMBER TRAVEL, INC., an Indiana
corporation
 
                                            By:      /s/ Sean G. Frick
                                            Name: Sean G. Frick
                                            Title:    Vice President & Chief
Restructuring Officer


--------------------------------------------------------------------------------

 
 
 
                                            AMERICAN TRANS AIR EXECUJET, INC.,
an Indiana corporation
 
                                            By:      /s/ Sean G. Frick
                                            Name: Sean G. Frick
                                            Title:   Vice President & Chief
Restructuring Officer
 
                                            ATA CARGO, INC., a California
corporation
 
                                            By:      /s/ Sean G. Frick
                                            Name: Sean G. Frick
                                            Title:    Vice President & Chief
Restructuring Officer
 
 
                                            CHICAGO EXPRESS AIRLINES, INC., a
Georgia corporation
 
                                            By:      /s/ Brian T. Hunt
                                            Name: Brian T. Hunt
                                            Title:    Secretary

[signature page to Fifth Amendment to Credit Agreement]
 
 
 
 
 

--------------------------------------------------------------------------------

 
 